Citation Nr: 0016358	
Decision Date: 06/20/00    Archive Date: 06/28/00

DOCKET NO.  96-16 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Rogers, Associate Counsel 


INTRODUCTION

The veteran had active military service from December 1971 to 
August 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied the veteran's claims 
seeking entitlement to service connection for bilateral 
hearing loss and nonservice-connected pension benefits.  The 
veteran submitted a notice of disagreement in regards to the 
denials of his claims.  He was issued a statement of the case 
in February 1996.  The veteran's substantive appeal was 
received in March 1996. However, in written correspondence 
received in December 1996, the veteran withdrew the issue of 
entitlement to nonservice-connected pension benefits.  Thus, 
it is not currently before the Board for appellate 
consideration.

In May 1998 the Board issued a remand so that the RO could 
obtain all of the veteran's VA outpatient treatment records 
and private treatment records.  The RO was also directed to 
afford the veteran a special VA examination in order to 
ascertain the nature and severity of any current hearing 
impairment and to determine the etiology of any current 
hearing loss.  

The RO scheduled the veteran for a July 1998 VA examination.  
The veteran, however, failed to report for the scheduled 
examination.  

The matter was then returned to the Board for appellate 
review.  


FINDING OF FACT

The claim of entitlement to service connection for bilateral 
hearing loss is not supported by competent medical evidence 
showing that the veteran's current bilateral hearing loss is 
related to an in-service disease or injury.  


CONCLUSION OF LAW

The claim of entitlement to service connection for hearing 
loss is not well-grounded.  38 U.S.C.A. § 5107 (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Factual Background

Review of the service medical records indicates that, at the 
time of his induction into service, the veteran's hearing had 
the following audiological puretone thresholds, according to 
a June 1971 report of medical examination:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
N/A
15
LEFT
25
15
15
N/A
15

A November 1971 report of medical examination indicates the 
following puretone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
5
5
5
LEFT
5
5
5
5
0

A December 1971 report of medical examination indicates the 
following puretone thresholds:





HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
10
N/A
LEFT
10
10
5
15
N/A

Service outpatient records show that, in May 1972, the 
veteran was seen for complaints of pain and tinnitus in both 
ears after being 3 to 4 feet from a 5 inch mount when the 
mount fired.  Some blood was noted upon examination of the 
left ear.  The veteran's eardrums appeared intact.  An 
audiogram was conducted in August 1972; however, the results 
are in graph form and, thus, are not interpretable by the 
Board.  No other complaints of or treatment for any ear or 
hearing problems is noted in the service medical records.  
The veteran's August 1973 separation medical report indicates 
the following puretone thresholds: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
15
15
LEFT
15
10
15
20
25

In the associated report of medical history, the veteran 
indicated that he did not have, nor ever had, any hearing 
loss.  A January 1974 report of medical examination indicates 
that the veteran's hearing was 15/15 for whispered voice in 
both ears.  

A January 1974 report of medical history notes that the 
veteran suffered from punctured bilateral eardrums.  It was 
also noted that the veteran's hearing was not affected and 
his eardrums were well-healed with minimal scarring.  The 
medical examiner found that the injury to the veteran's ears 
was not considered disabling.  

No treatment for hearing loss or other ear problems is shown 
by the medical evidence of record from 1974 to 1995, a period 
of approximately 21 years.  

The veteran first submitted a claim of entitlement to service 
connection for bilateral hearing loss in October 1994.  In 
response, he was afforded a VA audio logical examination.  
The report of that examination, dated July 1995, reflects, as 
medical history provided by the veteran, that the veteran's 
ears bled and he could not hear for two months after being 
several feet from a 5-inch gun when it fired.  Audiological 
examination revealed the following puretone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
70
65
80
80
LEFT
60
75
70
85
85

Average puretone thresholds were 74 decibels in the right ear 
and 79 decibels in the left ear.  Speech recognition was 78 
percent correct in the right ear and 76 percent correct in 
the left ear.  Tinnitus was noted to be present.  Otoscopic 
examination was within normal limits.  Diagnosis was 
moderate/severe sensorineural hearing loss.  An August 1995 
VA examination report also shows a diagnosis of severe 
hearing loss.  

During a June 1996 personal hearing, the veteran again 
explained that he injured his ears while in service because 
he made a mistake and caused a gun to fire approximately 
three to four feet away from his head.  The veteran stated 
that his hearing has progressively worsened over the years.  

A September 1996 VA audiological examination, merely 
reiterates the findings of the July 1995 examination report.  
All audiological findings, including all puretone thresholds 
in all frequency ranges for both ears, are identical to the 
prior examination.  In addition, no medical opinion as to the 
relationship, if any, between the veteran's current hearing 
loss and his service is provided.


II. Laws and Regulations

Under the law, service connection can be granted for any 
disability resulting from disease or injury incurred in or 
aggravated during active military service.  38 U.S.C.A. 
§ 1110 (West 1991).  

Service connection can be granted for organic diseases of the 
nervous system, including sensorineural hearing loss, if they 
become manifest to a degree of 10 percent or more within one 
year of separation from active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1110, 1137 (West 1991); 38 C.F.R. §§ 
3.307, 3.309(a) (1999).

The United States Court of Appeals for Veteran Claims (Court) 
has held that a claimant may establish direct service 
connection for hearing loss if evidence shows that a hearing 
loss is causally related to an injury or disease incurred 
during active service.  Hensley v. Brown, 5 Vet. App. 155, 
164 (1993).

A hearing loss disability for the purpose of applying the 
laws administered by the VA is defined in the provisions of 
38 C.F.R. § 3.385 (1999).  Impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (1999).

Once the requirements of 38 C.F.R. § 3.385 have been met, and 
the veteran has been found to have a present hearing 
"disability" under the applicable laws and regulations, a 
determination must be made as to whether the current hearing 
disorder is related to service.  In particular, the Court has 
held that 38 C.F.R. 
§ 3.385 operates to establish when a measured hearing loss 
is, or is not, a "disability" for which compensation may be 
paid, provided that the requirements for service connection 
are otherwise met.  See Hensley v. Brown, 5 Vet. App. 155, 
159-60 (1993).  Even if a veteran does not have hearing loss 
for service connection purposes by the standards of 38 C.F.R. 
§ 3.385 during the time of active duty, such does not 
prohibit service connection.  Service connection may still be 
established if a veteran currently satisfies the criteria of 
38 C.F.R. § 3.385, and the evidence links current hearing 
loss with service.  Id. at 158.  The threshold for normal 
hearing is 0 to 20 decibels.  Id. at 157.

The threshold question that must be resolved with regard to 
the claim is whether the veteran has presented evidence that 
the claim is well grounded.  38 U.S.C.A. § 5107(a); Epps v. 
Brown, 9 Vet. App. 341 (1996), aff'd , 126 F.3d 1464 (Fed. 
Cir. 1997), cert. denied, 118 S.Ct. 2348 (1998).  A well-
grounded claim is a plausible claim, meaning a claim that 
appears to be meritorious on its own or capable of 
substantiation.  Epps, 126 F.3d 1468.  An allegation that a 
disorder is service connected is not sufficient; the veteran 
must submit evidence in support of the claim that would 
"justify a belief by a fair and impartial individual that 
the claim is plausible."  Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  The quality and quantity of the evidence 
required to meet this statutory burden depends upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).

In order for a claim for service connection to be well 
grounded, there must be a medical diagnosis of a current 
disability, medical or lay evidence of the incurrence of a 
disease or injury in service or the applicable presumptive 
period, and medical evidence of a nexus between the in-
service disease or injury and the current disability.  Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 
F.3d 604 (Fed. Cir. 1996)(table).  Alternatively, the second 
and third elements can be satisfied by evidence showing that 
a disorder was noted during service or any applicable 
presumptive period, evidence of post-service continuity of 
symptomatology, and medical or, in some circumstances, lay 
evidence of a nexus between the present disability and post-
service symptomatology.  In addition, if the claim for 
service connection pertains to a disease rather than the 
residuals of an injury, a well grounded claim can be 
established by evidence showing a chronic disease in service 
or during any applicable presumptive period and present 
disability from that disease.  See Savage v. Gober, 10 Vet. 
App. 488, 495-497 (1997); 38 C.F.R. § 3.303(b).

A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  Therefore, 
if the determinant issue is one of medical etiology or a 
medical diagnosis, competent medical evidence is generally 
required to make the claim well grounded.  See Grottveit, 5 
Vet. App. at 93.  A lay person is however, competent to 
provide evidence of an observable condition during and 
following service.  Savage, 10 Vet. App. at 496.  If the 
claimed disability relates to an observable disorder, lay 
evidence maybe sufficient to show the incurrence of a disease 
or injury in service and continuity of the disorder following 
service.  Medical evidence is required, however, to show a 
relationship between the current medical diagnosis and the 
continuing symptomatology.  See Clyburn v. West, 12 Vet. App. 
296 (1999).  In determining whether the claim is well 
grounded, the evidence is generally presumed to be credible.  
See Arms v. West, 12 Vet. App. 188 (1999).  

If the veteran fails to submit evidence showing that his 
claim is well grounded, VA is under no duty to assist him in 
further development of the claim.  See Schroeder v. West, 12 
Vet. App. 184 (1999).  VA may, however, dependent on the 
facts of the case, have a duty to notify him of the evidence 
needed to support his claim.  38 U.S.C.A. §  5103; see also 
Robinette v. Brown, 8 Vet. App. 69, 79 (1995).  The veteran 
has not indicated the existence of any evidence that, if 
obtained, would make his claim well grounded.  VA has no 
further obligation, therefore, to notify him of the evidence 
needed to support his claim.  See McKnight v. Gober, 131 F.3d 
1483, 1485 (Fed. Cir. 1997).

III. Analysis 

The veteran contends that he has bilateral hearing loss as 
the result of noise exposure in service.  

The Board notes that the RO attempted to provide the veteran 
with a VA examination for the purpose of obtaining a medical 
opinion as to the etiology and severity of the veteran's 
bilateral hearing loss.  The veteran did not, however, appear 
for the examination.  Because he failed to report for the 
scheduled examination, the claim shall be adjudicated based 
on the evidence of record.  38 C.F.R. § 3.655.  In addition, 
the Board notes that the veteran failed to respond to VA 
letters requesting that he identify any sources of treatment 
for his bilateral hearing loss since separation from service.  

Audiograms from July 1995 and September 1996 indicate that 
the veteran has a hearing loss disability as defined in 
38 C.F.R. § 3.385.  In addition, the veteran's service 
medical records show that the veteran was exposed to acoustic 
trauma while in service and he subsequently received 
treatment for punctured bilateral eardrums.  Therefore, the 
Board finds that the first and second Caluza elements have 
been satisfied because there is evidence of a current medical 
diagnosis of bilateral hearing loss and treatment for 
punctured bilateral eardrums while in service.  Caluza, 7 
Vet. App. at 506.  

Although the veteran has stated that his present hearing loss 
is the result of noise exposure in service, his statements 
are not probative because he is not competent to provide 
evidence that requires specialized medical knowledge.  
Grottveit, 5 Vet. App. at 93; Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (holding that lay persons are not competent 
to offer medical opinions).  Because the veteran has not 
submitted evidence of an etiological relationship between his 
hearing loss and service, the Board finds that he has not met 
his initial burden of presenting evidence of a well-grounded 
claim.  

Although the medical evidence shows that the veteran has 
bilateral hearing loss, that evidence does not suggest that 
the current disability is related to an in-service disease or 
injury.  In a January 1974 report of medical history, it was 
noted that the veteran's hearing was not affected and his 
eardrums were well-healed with minimal scarring.  In 
addition, the medical examiner at that time found that the 
injury to the veteran's ears was not considered disabling.  
Thus, the veteran has not provided any competent evidence 
showing that his current bilateral hearing loss is related to 
an in-service disease or injury.  See Wade v. West, 11 Vet. 
App. 302 (1998).  Therefore, the claim must be denied.  
38 U.S.C.A. § 5107 (a).  

The Board recognizes that the Court has held that there is 
some duty to assist the veteran in the completion of his 
application for benefits under 38 U.S.C.A. § 5103 (West 1991 
& Supp. 1999) even where his claim appears to be not well-
grounded where a veteran has identified the existence of 
evidence that could plausibly well-ground the claim.  See 
generally, Beausoleil v. Brown, 8 Vet. App. 459 (1966); and 
Robinette v. Brown, 8 Vet. App. 69 (1995), as modified in 
this context by Epps v. 
Brown, 9 Vet. App. 341, 344 (1966).  The facts and 
circumstances of this case are such that no further action is 
warranted.


ORDER

The claim of entitlement to service connection for bilateral 
hearing loss is denied as not well grounded.  




		
	A. BRYANT
	Member, Board of Veterans' Appeals



 

